 

ASSET PURCHASE AGREEMENT

 

between

 

GREEN SPIRIT MENDOCINO, LLC

 

and

 

COASTAL PATIENT NETWORK

d/b/a The Green Room Wellness Center

a California not-for-profit mutual benefit corporation

 

dated as of

 

MARCH 7, 2018

 

 

 



 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of March 7, 2018, is
entered into by and between COASTAL PATIENT NETWORK d/b/a THE GREEN ROOM, a
California not-for-profit mutual benefit corporation (the “Seller”), and GREEN
SPIRIT MENDOCINO, LLC, a California limited liability company (“Buyer”). Seller
and Buyer are sometimes referred to individually as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

WHEREAS, Seller owns and operates a cannabis dispensary, operating under the
name “THE GREEN ROOM” located at 138 Main Street, Point Arena, CA 95468 (the
“Business”); and

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets (as defined herein), subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

Article I

Purchase and Sale

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in all of the assets (except as those described in Section 1.02)
associated with and/or required to operate the Business, including, without
limitation, the following assets:

 

(a) All of Seller’s cash, money market accounts, prepaid expenses, and other
cash equivalents of Seller as of the Closing (as defined in Section 2.01) (the
“Cash and Cash Equivalents”);

 

(b) All of Seller’s equipment, inventory, and office supplies as of the Closing
(the “Equipment, Inventory and Supplies”);

 

(c) All of Seller’s accounts and accounts and receivable income as of and after
the Closing (the “Receivables”);

 

(d) All governmental authorizations, pending applications, pending licenses
therefor or renewals thereof, in each case to the extent transferable to Buyer
(the “Governmental Licenses”);

 

(e) All of Seller’s rights in and to the trade name “The Green Room” for use in
connection with a cannabis dispensary (the “Trade Name”); and



 

 

 

 

(f) All other intangible assets associated with the Business, including those
assets described in Section 1.01 of the Disclosure Schedules, and the
proprietary rights, phone numbers, trade secrets, the domain name
thegreenroomcollective.org, business records, customer relationships, contracts
and goodwill relating to the Business (the “Intangible Assets”);

 

(g) As defined herein, “Purchased Assets” refers to the Equipment, Inventory and
Supplies, Trade Name and Intangible Assets as set forth in Section 1.01 of the
Disclosure Schedules. The Purchased Assets shall be free and clear of any
mortgage, pledge, lien, charge, security interest, claim or other encumbrance
(“Encumbrance”).

 

Section 1.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following: the domain name cannabismendocino.com
(the “Excluded Assets”).

 

Section 1.03 No Liabilities. Except as specifically set forth herein, the
Parties hereby acknowledge and agree that all other debts, claims, obligations
and liabilities whatsoever of Seller shall be the sole responsibility of Seller,
and that Buyer is not assuming, and shall not be obligated or deemed to assume,
such debt, claim or liability of Seller or any debt, claim or liability
associated with the Business or the Purchased Assets of any kind, whether known
or unknown, contingent, matured or otherwise, whether currently existing or
hereinafter created.

 

Section 1.04 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be Three Hundred and Fifty Thousand Dollars ($350,000), which takes
into account the non-refundable deposit in an amount equal to two percent (2%),
or Seven Thousand Dollars ($7,000) held in escrow (the “Purchase Price”).
Distributions for this sale will be $315,000 (which includes the $7,000 held in
escrow) to Seller and $35,000 to the broker named in Section 3.12 herein, in
full, at the Closing (as defined herein)accordance with this Section 1.04 and
Section 2.01 herein, in cash, by wire transfer of immediately available funds in
accordance with the wire transfer instructions set forth in Section 1.04 of the
Disclosure Schedules. Subject to the terms and conditions set forth in Section
2.01 herein, the Purchase Price shall be paid as follows: (i) a nonrefundable
payment of Thirty Five Thousand Dollars ($35,000) to Seller, which shall be
triggered by the execution of this Agreement (“Initial Closing”) as defined
herein, (ii) a nonrefundable payment of Two Hundred and Thirty Thousand Dollars
($230,000) to Seller upon Buyer obtaining local authorization for either medical
or adult-use cannabis retail activities from the City of Point Arena (“Local
Authorization”) (“Second Closing”) as defined herein, and (iii) a nonrefundable
payment of Fifty Thousand Dollars ($50,000) to Seller upon the issuance of a
State of California Temporary License to operate a Cannabis store front retail
location at the subject property (“Final Closing”) as defined herein. Thirty
Five Thousand Dollars ($35,000) in broker commissions shall be paid at the Final
Closing as set forth in Section 3.12. Buyer agrees to use best efforts to
satisfy all conditions of this Agreement in an expeditious manner, including
obtaining a local and State authorizations as enumerated herein. Buyer shall
deposit into escrow the balance of the Purchase Price upon execution of this
Agreement, and all payments referenced in this Section 1.04 shall be tendered to
Seller promptly after the triggering payment event. It is agreed between the
Parties that upon the triggering events for payment noted in this Section 1.04
and Section 2.01 herein, that Seller will tender payments as agreed, and that no
other basis (with the exception of fraud or material misrepresentation) shall
exist to withhold payments as required for the Initial Closing, Second Closing
or Final Closing.



 

 2 

 

 

Section 1.05 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) in accordance with Section 1.05 of the Disclosure
Schedules/as agreed by their respective accountants, negotiating in good faith
on their behalf. Buyer and Seller shall file all tax returns (including amended
returns and claims for refund) and information reports in a manner consistent
with such allocation and generally accepted accounting principles.

 

Section 1.06 Training, Transition & Consulting. Buyer agrees and acknowledges
that it is experienced in similar business to that of Seller and accepts minimal
training, transitioning and consulting from Seller. For a period of up to 30
days following the Final Closing (as defined herein) (the “Transition Period”),
Seller or Seller’s representative agrees to provide up to forty (40) hours of
on-site training to Buyer and Buyer’s representatives at no additional cost, so
as to convey the operational knowledge of the Business to enable the Buyer to
become acquainted with the Business. Seller or Seller’s representative agree to
be available to Buyer for additional training during the Transition Period as
needed, at a rate of $45.00 USD per hour. All training is to be scheduled in
advance at mutually convenient times and dates. Seller shall respond to phone
calls and emails during the Transition period no later than within twenty-four
hours.

 

Section 1.07 Agreement Not to Compete. As part of the consideration herein paid,
the individuals named on the signature page hereto on behalf of Seller each
covenant to Buyer stipulating that they each will not engage, either directly or
indirectly, in the Retail Cannabis Business within a one hundred (100) mile
radius of 138 Main Street, Point Arena, CA 95468, and will not solicit existing
or previous business employees for a term of one (1) year from the date of
Closing. As used herein, “Retail Cannabis Business” means a retail store front
cannabis establishment and does not include other types of cannabis businesses.

 

Section 1.08 Withholding Tax. Buyer shall pay all sales and use taxes arising
from the transfer of the Purchased Assets and shall pay its portion, prorated as
of the Closing Date, of state and local real and personal property taxes of the
business. Buyer agrees to indemnify, defend, and hold Seller harmless from and
against any liability for, or arising from, any taxes that are required to be
paid by Buyer under this paragraph or for which Seller is not responsible under
this paragraph. Buyer shall place an additional $212.63 in escrow for purposes
of paying all taxes due pursuant to this section.



 

 3 

 

 

Article II

Closing

 

Section 2.01

 

(a) Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall occur
upon execution of this Agreement and the simultaneous exchange of signatures to
all documents in the manner set forth herein and the occurrence of the Initial
Closing, the Second Closing and the Final Closing as set forth in subparagraphs
(a) through (c) of this Section 2.01 (collectively, the “Closing”). The Closing
shall be held remotely via a simultaneous exchange of signatures to all
documents required for the Closing by facsimile or .pdf (with original
signatures to be sent for next business day delivery by an internationally
recognized overnight courier). All matters at the Closing, including the
effectiveness of this Agreement, shall be considered to take place
simultaneously and no delivery of any document shall be deemed complete until
all transactions and payments have been made and all deliveries of documents are
completed (the “Closing Date”). The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. EST on the
Closing Date. For the avoidance of doubt, the transactions contemplated by this
Agreement shall be deemed complete only upon the occurrence of the Initial
Closing, the Second Closing and the Final Closing as set forth in subparagraphs
(a) through (c) of this Section 2.01, and title to cannabis, cannabis products
or such related paraphernalia shall not pass to Buyer until Buy is in possession
of all local and state temporary authorization necessary to purchase, store,
sell and otherwise process cannabis for commercial purposes.

 

(b) Initial Closing. The Initial Closing shall occur upon execution of this
Agreement and the simultaneous exchange of signatures to all documents in the
manner set forth in this Section 2.01. At the Initial Closing, Buyer shall
release Thirty Five Thousand Dollars ($35,000), of the Purchase Price to Seller
in accordance with Section 1.04 hereof.

 

(c) Second Closing. The Second Closing shall occur once Buyer is awarded local
authorization in the form of an annual permit from the City of Point Arena for
the operation of a cannabis Retail Storefront for medical and/or adult-use
cannabis. At the Second Closing, Buyer shall release Two Hundred and Thirty
Thousand Dollars ($230,000) of the Purchase Price to Seller in accordance with
Section 1.04 hereof.

 

(d) Final Closing. The Final Closing shall occur upon Buyer’s receipt of its
temporary license from the State of California for the operation of a cannabis
Retail Storefront for medical and/or adult-use cannabis. At the Final Closing,
Buyer shall release Fifty Thousand Dollars ($50,000) of the Purchase Price to
Seller in accordance with Section 1.04 hereof. Final Closing shall occur upon
100% distribution of the Purchase Price.

 

 4 

 

 



Section 2.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) an assignment and bill of sale in the form of Exhibit A hereto (the “Bill of
Sale”) and duly executed by Seller, effecting and assignment and transferring
the Purchased Assets to Buyer;

 

(ii) an assignment(s) in the form of Exhibit B hereto (the “Intellectual
Property Assignments”) and duly executed by Seller, transferring all of Seller’s
right, title and interest in and to the Trade Name, the “THE GREEN ROOM”, and
domain name registrations included in the Purchased Assets to Buyer;

 

(iii) copies of all consents, approvals, waivers and authorizations referred to
in Section 3.02 of the Disclosure Schedules, including but not limited to a
unanimous written consent of the board of directors of Seller approving and
authorizing this Agreement;

 

(iv) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code duly executed by Seller;

 

(v) tax clearance certificates from the taxing authorities in the jurisdictions
that impose taxes on Seller or where Seller has a duty to file tax returns in
connection with the transactions contemplated by this Agreement and evidence of
the payment in full or other satisfaction of any taxes owed by Seller in those
jurisdictions;

 

(vi) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (A) the resolutions of the board of
directors of Seller, duly adopted and in effect, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, and (B) the names and signatures of the officers of Seller authorized to
sign this Agreement and the documents to be delivered hereunder;

 

(vii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement; and

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the Purchase Price;

 

(ii) copies of all consents and authorizations referred to in Section 4.02 of
the Disclosure Schedules; and

 

(iii) a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Buyer certifying as to (A) the resolutions of the board of directors
of Buyer, duly adopted and in effect, which authorize the execution, delivery
and performance of this Agreement and the transactions contemplated hereby, and
(B) the names and signatures of the officers of Buyer authorized to sign this
Agreement and the documents to be delivered hereunder.



 

 5 

 

 

Article III

Representations and warranties of seller

 

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, “Seller’s knowledge,” “knowledge of Seller” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Seller that each such person would have reasonably obtained in the performance
of each such person’s duties as an officer or director of the Company.

 

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
not-for-profit mutual benefit corporation duly organized, validly existing and
in good standing under the laws of the state of California. Pursuant to the
Bylaws of Seller and in accordance with the California Corporations Code, Seller
has full corporate power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of Seller, its
board of its directors and its members. This Agreement and the documents to be
delivered hereunder have been duly executed and delivered by the members of the
board of directors of and on behalf of Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

 

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) conflict with, or result in (with or without notice
or lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. To the best of
Seller’s knowledge, no consent, approval, waiver or authorization is required to
be obtained by Seller from any other person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 3.03 Business Operations. Seller has not materially altered the conduct
of its Business, and has not taken any action; made any sales, loans or
liquidations outside the ordinary course of business; altered any business or
accounting practices; changed business hours; or entered into any unusual
transactions that are likely to have any adverse effect on the value of the
business from the time of the Non-Binding Letter of Intent November 9, 2017
through the date of Closing.

 

 6 

 





 

Section 3.04 Title to Purchased Assets. Seller has and will convey to Buyer good
and marketable title to the Purchased Assets, free and clear of Encumbrances.

 

Section 3.05 Condition of Assets and Inventory. Subject to the express
representations and warranties of Seller set forth in this Agreement, the
Purchased Assets, inclusive of all inventory, finished goods, raw materials,
work in progress, packaging, supplies, parts and other inventories included in
the Purchased Assets, are being sold in an AS IS, WHERE IS condition and WITH
ALL FAULTS as of the date of this Agreement and of Closing. Except as expressly
set forth in this Agreement, no representations or warranties have been made or
are made and no responsibility has been or is assumed by Seller as to (i) the
condition or state of repair of the Purchased Assets; (ii) the compliance or
non-compliance of the Purchased Assets with any applicable laws, regulations, or
ordinances; (iii) the value, expense of operation, or income potential of the
Purchased Assets; or (iv) any other fact or condition which has or might affect
the Purchased Assets or the condition, state of repair, compliance, value,
expense of operation, or income potential of the Purchased Assets or any portion
thereof. The parties agree that this Agreement has been entered into after full
investigation by Buyer, or with the parties satisfied with the opportunity
afforded for full investigation, neither party relying upon any statement or
representation by the other unless such statement or representation is
specifically embodied in this Agreement.

 

Section 3.06 Taxes. Seller has in a timely manner filed, or will file in a
timely manner, all federal, state and local tax returns relating to the
Purchased Assets or the Business, including, but not limited to, those taxes
with respect to income, property, worker’s compensation, employment, and
unemployment, and has paid all taxes, penalties and interest on said returns or
arising therefrom.

 

Section 3.07 Labor. To its best knowledge, Seller has acted in compliance with
all applicable laws respecting employment and is not engaged in any unfair labor
practice.

 

Section 3.08 Litigation. To the best of Seller’s knowledge, there is no pending
or anticipated litigation, proceeding, investigation, controversy, judgment,
order, writ, injunction or decree which would jeopardize the Business or Buyer’s
title to the assets being sold.

 

Section 3.09 Marketable Condition. Seller represents to Buyer that it has no
present knowledge of any forthcoming or significant changes within the cannabis
industry, retail business or otherwise, within the City of Point Arena, County
of Mendocino, State of California, that would materially and adversely alter
Seller’s market position; provided that Buyer acknowledges it is aware of and
has reviewed Ordinance No. 232 of the City Council of the City of Point Arena
Amending and Updating Chapter 5.20 of the Point Arena Municipal Code Pertaining
to the Regulation of Cannabis for Both Medical and Adult Use, which goes into
effect on January 20, 2018, as well as Resolution 2017-21 regarding fees for
Cannabis Business Licensing.



 

 7 

 

 

Section 3.10 Intellectual Property.

 

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys’ fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

(b) Section 3.10(b) of the Disclosure Schedules lists all Intellectual Property
included in the Purchased Assets (“Purchased IP”). Seller has used the Purchased
IP on retail cannabis services since at least as early as April 20, 2016 in the
City of Point Arena, Mendocino County, State of California (“IP Territory”).
Seller is not bound by any outstanding judgment, injunction, order or decree
restricting the use of the Purchased IP, or restricting the licensing thereof to
any person or entity.

 

(c) To the best of Seller’s knowledge, Seller’s prior and current use of the
Purchased IP in the IP Territory has not and does not infringe, violate, dilute
or misappropriate the Intellectual Property of any other person or entity and
there are no claims pending or threatened by any person or entity with respect
to the ownership, validity, enforceability, effectiveness or use of the
Purchased IP. To the best of Seller’s knowledge, no person or entity is
infringing, misappropriating, diluting or otherwise violating any of the
Purchased IP within the IP Territory, and neither Seller nor any affiliate of
Seller has made or asserted any claim, demand or notice against any person or
entity alleging any such infringement, misappropriation, dilution or other
violation.

 

Section 3.11 Permits. Section 3.11 of the Disclosure Schedules lists all
permits, licenses, approvals, authorizations, and similar rights obtained from
governmental authorities included in the Purchased Assets (the “Transferred
Permits”). The Transferred Permits are valid and in full force and effect. All
fees and charges with respect to such Transferred Permits as of the date hereof
have been paid in full. To the best of Seller’s knowledge, no event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, or limitation of any
Transferred Permit; provided that, Buyer acknowledges Transferred Permits may be
temporary or annual in nature and thus subject to renewal in accordance with the
laws and regulations of applicable jurisdictions, state and local.



 

 8 

 

 

Section 3.12 Non-foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2.

 

Section 3.13 Compliance With Laws. To the best of Seller’s knowledge, Seller has
complied, and is now complying, with all applicable state and local laws and
regulations applicable to ownership and use of the Purchased Assets.

 

Section 3.14 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets or the Assumed Liabilities; or (b) that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To the best of Seller’s knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

Section 3.15 Brokers. Except for GREENLIFE BUSINESS, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

 

Section 3.16 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Section 3.17 Scope of Representations and Warranties. Notwithstanding anything
to the contrary contained in this Agreement, it is the explicit intent of each
party hereto that Seller is making no representation or warranty whatsoever,
express or implied, including but not limited to any implied representation or
warranty as to condition, merchantability, or suitability as to any of the
Purchased Assets, except those representations and warranties contained in this
Section 3.

 

Article IV

Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.



 

 9 

 

 

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of California. Buyer has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.05 Financial Ability. Buyer has the funds available to purchase the
Purchased Assets pursuant to the consideration provisions set forth under
Sections 1.04 and 1.05 of this Agreement.

 

Section 4.06 Diligence in Obtaining Permits and License. Buyer has submitted
local applications to secure medical and adult use cannabis permits from the
City of Point Arena and is in the final stages of its submissions. Buyer shall
work diligently to complete all requirements of the City until the local
authorization is obtained. Upon receiving the local authorization, Buyer shall
promptly and forthwith submit its application to the State of California for a
Temporary store front cannabis license under MAUCRSA.



 

 10 

 

 

Article V

Covenants

 

Section 5.01 Public Announcements. Unless otherwise required by applicable law
or stock exchange requirements, neither party shall make any public
announcements regarding this Agreement or the transactions contemplated hereby
without the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed).

 

Section 5.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

 

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Seller when due. Seller shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).

 

Section 5.04 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Article VI
Indemnification

 

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.

 

Section 6.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VI, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all third-party claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to:



 

 11 

 

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or

 

(c) any Excluded Asset or Excluded Liability.

 

Section 6.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VI, Buyer shall defend, indemnify and hold harmless Seller, its
affiliates and their respective stockholders, directors, officers and employees
from and against all claims, judgments, damages, liabilities, settlements,
losses, costs and expenses, including attorneys’ fees and disbursements, arising
from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder; or

 

(c) any Assumed Liability, if any.

 

Section 6.04 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld, conditioned, or
delayed).

 

Section 6.05 Indemnity Cap. The parties acknowledge and agree that in no event
shall Seller be required to indemnify Buyer in an amount exceeding the Purchase
Price; provided, however, that there shall be no such limit in connection with
any rights (a) to bring a claim, demand, suit or cause of action otherwise
available based upon (i) any allegation or allegations that Seller had an intent
to defraud or made a willful or intentional misrepresentation or willful
omission of a material fact in connection with this Agreement and the
transactions contemplated hereby or (ii) any claim by Buyer of any nature
whatsoever based upon, arising out of or related to any Excluded Liability; or
(b) to enforce any judgment of a court of competent jurisdiction in connection
with any claim, demand, suit or cause of action describe in clause (a) of this
Section 6.05.

 

 12 

 

 

Section 6.06 Cumulative Remedies. The rights and remedies provided in this
Article VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

Article VII
Miscellaneous

 

Section 7.01 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses. Should either party default in the
performance of any of the terms or conditions of this Agreement, which default
results in the filing of a lawsuit for damages, specific performance, or other
permitted remedy, the prevailing party in such lawsuit shall be entitled to its
reasonable legal fees and expenses, including such fees and expenses at the
appellate level.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.02):

 

If to Seller: ADDRESS:       131 A Stoney Circle, Suite 500       Santa Rosa, CA
95401       Facsimile:       E-mail:       Attention: Yarrow Jedidiah Ivy, CEO;
      Walter Stillman, Secretary; Nathan Boucher, CFO

 

 13 

 

 

 

with a copy to: The Law Offices of Omar Figueroa       7770 Healdsburg Avenue  
    Sebastopol, California 95472       Facsimile: (707) 861-9187       E-mail:
stacy@omarfigueroa.com       Attention: Stacy Hostetter

 

If to Buyer: Cond. Madrid Suite 304, 1760 Loiza Street       San Juan, Puerto
Rico 00911       Facsimile: (212) 930-9725       E-mail: tom@greenspiritrx.com  
    Attention: Thomas Gingerich

 

with a copy to: Sichenzia Ross Ference Kesner LLP       1185 Avenue of the
Americas, 37th Fl.       New York, NY 10036       Facsimile: (212) 930-9725    
  E-mail: dmocasio@srfkllp.com       Attention: Darrin M. Ocasio

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. If application of this severability provision should
materially and adversely affect the economic substance of the transactions
contemplated hereby, the Party adversely impacted shall be entitled to
compensation for such adverse impact, provided the reason for the invalidity or
unenforceability of a term is not due to serious misconduct by the party seeking
such compensation.



 

 14 

 

 

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 7.07 No Third-party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).

 

 15 

 

 

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby shall be instituted in the state courts of the State of California, in
each case located in the county of Mendocino, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 7.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 7.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 7.15 Force Majeure. Neither party will be liable for performance delays
or for non-performance due to causes beyond its reasonable control, except for
payment obligations.

 

[SIGNATURE PAGE FOLLOWS]

 

 16 

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

COASTAL PATIENT NETWORK

D/B/A THE GREEN ROOM

WELNESS CENTER  

      By     Name: Yarrow Jedidiah Ivy   Title: Chief Executive Officer

 

  By     Name: Walter Stillman   Title: Secretary

 

  By     Name: Nathan Boucher   Title: Chief Financial Officer

 

                                               GREEN SPIRIT MENDOCINO, LLC      
  By                                                            Manager: Green
Spirit Industries Inc.   Authorized Signatory: Les Ball, CEO

 

 17 

 

 

Disclosure Schedules

Table of Contents

 

Section 1.01 Purchased Assets     Section 1.02 Excluded Assets     Section 1.03
Assumed Debts, Liabilities and Obligations     Section 1.04 Seller’s Wire
Instructions     Section 1.05 Allocation of Purchase Price     Section 3.02
Seller’s consents and authorizations     Section 3.10(b) Purchased IP    
Section 3.11 Transferred Permits     Section 4.02 Buyer’s consents and
authorizations

 

 18 

 

 



SECTION 1.01

 

PURCHASED ASSETS

 

See attached.

 

 19 

 

 



SECTION 1.02

 

EXCLUDED ASSETS

 

Domain name cannabismendocino.com


 

 20 

 

 

SECTION 1.03

 

ASSUMED DEBTS, LIABILITIES AND OBLIGATIONS

 

None.

 

For the avoidance of doubt and without limiting the generality of the following,
in no event shall Buyer assume any debts, liabilities and obligations of Seller,
including but not limited to the following:

 

  ● Invoices for utilities (i.e. water, electricity, internet, etc.) dated
following the Closing but for services incurred prior to the Closing Date;      
  ● Any and all promissory notes, whether secured or unsecured, issued prior to
the Closing Date;         ● Any and all consignment liabilities, incurred both
prior to and after the Closing Date.

 

Seller shall coordinate with Buyer during transition to ensure that there is no
interruption of services related to utilities, POS, and similar services
effective as of Closing. Buyer will promptly put all applicable service
contracts in its name. Any utility charges attributable to Seller during
transition shall be reimbursed to Seller from Buyer.

 

 21 

 



 

SECTION 1.04

 

WIRE INSTRUCTIONS

 

[SELLER’S WIRE INSTRUCTIONS]


 

 22 

 

 

SECTION 1.05

 

ALLOCATION OF PURCHASE PRICE

 

See attached.

 

 23 

 

 

SECTION 3.02

 

SELLER’S CONSENTS AND AUTHORIZATIONS

 

[SELLER TO INCLUDE/ATTACH]



 

 24 

 

 

SECTION 3.10(B)

 

PURCHASED IP

 

  ● The Green Room

 

  ● www.thegreenroomcollective.com

 

 25 

 

 

SECTION 3.11

 

TRANSFERRED PERMITS

 

None.

 

 26 

 

 

SECTION 4.02

 

BUYER’S CONSENTS AND AUTHORIZATIONS

 

[BUYER TO INCLUDE/ATTACH]

 

 27 

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, COASTAL PATIENT NETWORK D/B/A THE GREEN ROOM, a
not-for-profit California mutual benefit corporation, (“Assignor”), does hereby
grant, bargain, transfer, sell, assign, convey and deliver to GREEN SPIRIT
MENDOCINO, LLC, a California limited liability company, or its assigns
(“Assignee”), free and clear of any and all liens, encumbrances, charges or
claims, all right, title and interest in and to the Cash and Cash Equivalents,
Equipment, Inventory, Supplies and Receivables as such terms are defined in the
Asset Purchase Agreement between the parties of even date herewith. Assignor,
for itself, its successors and assigns, hereby covenants and agrees that, at any
time and from time to time forthwith upon the written request of Assignee, at no
additional cost to Assignor, Assignor will do, execute, acknowledge and deliver
or cause to be done, executed, acknowledged and delivered, each and all of such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be required by Assignee in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Assignee, its
successors and assigns, title to the assets sold, conveyed, transferred and
delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the 7th day of March, 2018.

 

  ASSIGNOR:         COASTAL PATIENT NETWORK   D/B/A THE GREEN ROOM WELLNESS
CENTER           /s/   Name: Yarrow Jedidiah Ivy   Title: Chief Executive
Officer

 

 28 

 

 

EXHIBIT B

 

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the 7th day of March, 2018, by and between COASTAL PATIENT NETWORK D/B/A THE
GREEN ROOM, a not-for-profit California mutual benefit corporation,
(“Assignor”), and to GREEN SPIRIT MENDOCINO, LLC, a California limited liability
company, or its assigns (“Assignee”).

 

R E C I T A L S

 

A. Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of even
date herewith, by and among Assignor and Assignee, Assignor is assigning the
Assets (as defined in the Purchase Agreement) to Assignee.

 

B. Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the intangible assets associated with
the Business of Assignor as further described in the Purchase Agreement,
including the assets described on Schedule 1.01 to the Purchase Agreement, and
the proprietary rights, phone numbers, trade secrets, the domain name
thegreenroomcollective.org, business records, customer relationships, contracts
and goodwill relating to the Business and all of Assignor’s rights in and to the
trade name “THE GREEN ROOM” (collectively the “Intangible Assets”).

 

C. Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Intangible Assets, and Assignor now desires to
enter into this Assignment in order to transfer such right, title and interest
to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

1. Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

2. Assignor transfers such Intangible Assets to Assignee, its successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignee
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignee the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

 

3. This Assignment shall be construed in accordance with, and governed by, the
laws of the State of California, without regard to its conflict of laws
doctrine. Assignor consents and submits to the exclusive jurisdiction of the
state courts located in Mendocino County, State of California, for any disputes
or controversies arising out of this Assignment.

 

 29 

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

  ASSIGNOR:         COASTAL PATIENT NETWORK   D/B/A THE GREEN ROOM WELLNESS
CENTER           /s/   Name: Yarrow Jedidiah Ivy   Title: Chief Executive
Officer

 

 30 

 

 

 

